Case 3:19-cr-00033-L Document 28 Filed 10/24/19 Pagelof5 PagelD 65

. , OES AC BIS SFT ‘a
ORIGINA. IN THE UNITED STATES DISTRICT COURT PILED

FOR THE NORTHERN DISTRICT OF TEXAS 79/3 9¢T 24 PH 3:37

DALLAS DIVISION
UNITED STATES OF AMERICA BEPUTY ct Wa
V. NO. 3:19-CR-033-L
RAMON REYES, JR.
FACTUAL RESUME

 

In support of Ramon Reyes, Jr.’s plea of guilty to the offense in Count One of the
indictment, Reyes, the defendant, Michael Kawi, the defendant’s attorney, and the United
States of America (the government) stipulate and agree to the following:

ELEMENTS OF THE OFFENSE
To prove the offense alleged in Count One of the indictment, charging a violation
of 18 U.S.C. § 2252A(a)(1), that is, Transporting and Shipping Child Pornography, the

government must prove each of the following elements beyond a reasonable doubt:

First. That the defendant knowingly transported and shipped child
pornography by any means or facility of interstate commerce, or in
and affecting interstate and foreign commerce, including by
computer, an item or items of child pornography; and

Second: That when the defendant transported or shipped the item, the
defendant knew the item were child pornography.

 

' Fifth Circuit Pattern Jury Instruction 2.85C (5th Cir. 2015).

Factual Resume—Page I
Case 3:19-cr-00033-L Document 28 Filed 10/24/19 Page 2of5 PagelD 66

1. Ramon Reyes, Jr. admits and agrees that on or about November 4, 2018, in
the Dallas Division of the Northern District of Texas, he knowingly transported and
shipped child pornography using a means and facility of interstate and foreign commerce
and in and affecting interstate and foreign commerce by any means, including by
computer. Specifically, he used a cellular telephone, a third-party application, and the
Internet to send and transmit files of minors engaged in sexually explicit conduct and the
lewd and lascivious exhibition of the genitals of minors, as defined in 18 U.S.C. § 2256,

including the following described video files:

 

File Name: Description:
VID-20181128-WA0059.mp4 This video file depicts a nude minor male
who is on his back on a bed covered with
a white blanket. Another nude male can
also be observed in the video. The nude
male positions the nude minor male on the
bed and then penetrates the anus of the
minor male with his erect penis.

 

 

VID-20181128-WA0060.mp4 This video file depicts two nude minor
males where one male is lying on his back
on a couch with his feet elevated and his
legs spread. After placing what appears to
be a lubricating substance in the anus of
the first minor male, the second nude
minor male penetrates the anus of the first
minor male with his erect penis.

 

 

 

 

2. Grand Prairie Detective Brandon Poor had received a NCMEC Cypertipline

report that Ramon Reyes, Jr. had uploaded eight child pornography video files using

Factual Resume—Page 2

|
|
STIPULATED FACTS

 
Case 3:19-cr-00033-L Document 28 Filed 10/24/19 Page 3of5 PagelD 67

Flickr, a third-party application, on November 4, 2018. He reviewed the files and found
that at least three of them clearly depicted child pornography; that is sexual explicit
conduct as defined by 18 U.S.C. § 2256. He issued subpoenas for information related to
the IP address and identity of the user, who he identified as Ramon Reyes, Jr., who lived
in Grand Prairie, Texas. Based on this and other information, Detective Poor obtained a
search warrant for Reyes’ home. Grand Prairie officers and the FBI executed the search
warrant on December 18, 2018. Reyes was present during the execution of the warrant.
3. Reyes was informed of his Miranda rights and he agreed to speak with
investigators. He confirmed that he had used Flickr, a third party internet application, on
his cell phone. He admitted to using Flickr to upload non-nude images, but said he was
unaware that Flickr would share his video files from his cell phone. He was confronted
with still images of the video files that he had uploaded from his Flickr account, and he
admitted that he had seen the images in Dropbox links that he had attained for a friend
who was searching for them online. He admitted the files were child pornography of
children 5-6 years old. He said he had viewed these files in approximately October 2018.
4. He admitted that he communicated in person and by use of text messaging
with a friend who had been molested when he was a minor. He said he shared Dropbox
links with this friend that contained child pornography when the friend had visited him in
July 2018. The friend asked Reyes to send him child pornography that Reyes had
obtained using Dropbox and Mega links. Reyes confirmed that he found and shared

Dropbox links containing child pornography with the friend at the friend’s request.

Factual Resume—Page 3

 
Case 3:19-cr-00033-L Document 28 Filed 10/24/19 Page4of5 PagelD 68

5. Reyes admitted that he searched the internet for files depicting child
pornography. He used the search term, “uncle prepubescent” and “azov films” on
Instagram or Tumblr to locate Dropbox links that contained child pornography. He also
used various words contained within the titles of the child pornography files he viewed as
search terms to find similar video files.

6. Detective Poor successfully extracted the contents of Reyes’ Samsung
Galaxy S8 cell phone. Contained on the cell phone there were several files depicting
child pornography. Included in these files were the two video files charged in Count One
in the indictment. These files were also two of the same that had been reported by
NCMEC as being uploaded by Reyes using his Flickr account.

7. Reyes agrees that he transported images and videos of child pornography
including the videos described in Count One of the indictment using the Internet and a
third-party application, both means and facilities of interstate and foreign commerce. He
further agrees that some of the images and videos that he transported included sadistic
images as well as those depicting infants and toddlers. He also stipulates that he
possessed over 12 images and 40 videos of child pornography at the time he transported
the videos described in Count One. He also admits that he had transported images and
videos of child pornography using his cell phone that was seized on December 18, 2018.
Child pornography was also downloaded and/or stored on his cell phone bearing serial
number SM-G950U, IMEI 355987087084608909. Finally, he agrees and stipulates that
he transported the videos described in Count One of the indictment while in the Northern

District of Texas.

Factual Resume—Page 4
 

Case 3:19-cr-00033-L Document 28 Filed 10/24/19 Page5of5 PagelD 69

8. Reyes also admits and agrees that on July 31, 1995, he was convicted of the
felony offense of Sexual Assault of a Child, in violation of Texas Penal Code §
22.011(a)(2), a state offense that related to abusive sexual conduct involving a minor and
would have been an offense under 18 U.S.C. § 2243(a).

9. The defendant agrees that the defendant committed all the essential
elements of the offense. This factual resume is not intended to be a complete accounting
of all the facts and events related to the offense charged in this case. The limited purpose
of this statement of facts is to demonstrate that a factual basis exists to support the

defendant’s plea to Count One of the indictment.

AGREED TO AND STIPULATED on this aM day of Uctpe- 2019.

 

ERIN NEALY COX
UNITED STATES ATTORNEY

x Raw Cmte € bon —

RAMON REYES, JV. CAMILLE E. SPARKS —
Defendant Assistant United States Attorney
Texas State Bar No. 00790878

1100 Commerce, Third Floor
Dallas, Texas 75242
Al A/ J Tel: 214-659-8600
“MICHAEL KAWI Fax: 214-659-8609
Attorney for Defendant Email: camille.sparks@usdoj.gov

Factual Resume—Page 5

 
